DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differential device of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossay (GB 202 034) [provided by Applicant].
Regarding claim 1, Mossay discloses A crane (automobile crane, see Fig.6) for lifting and transporting loads comprising: a base frame (chassis 1, 6 etc., see Fig.1, 2, 4 and 5), for transferring the loads of the crane onto a support surface by a plurality of wheels (3, 12), wherein at least one wheel (3, see Fig.5) is rotatable relative to said base frame (1, 6) to change a camber angle of said at least one wheel (3); the crane comprises at least one pair of twin wheels (Fig.5), which are rotatable relative to said base frame (1, 6) to change the camber angle of said twin wheels (see in particular Fig. 5 and the description on page 3, lines 45-72); wherein said at least one pair of twin wheels is adapted to be operated by a respective motor (4) associated with said pair of twin wheels (at least fig 4). Mossay discloses the invention except for wherein the two twin wheels of said pair of twin wheels are constrained by a differential device. However, Mossay discusses the possibility of the twin wheels constrained by a differential device (at least page 3, lines 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a differential device with adjustable cambered twin wheels as in Mossay to provide wherein the two twin wheels of said pair of twin wheels are constrained by a differential device, since it was well-known in the art to provide twin wheels constrained by a differential and since it would have 
Regarding claims 3-5 and 8, Mossay discloses the invention substantially as claimed. Claims 3-5 merely recite the possibility of duplication of elements or features. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the techniques of comprising a plurality of wheels which are rotatable relative to said base frame to change the camber angle of said plurality of wheels; comprising a plurality of drive wheels which are provided with respective motors; wherein each wheel which is capable of changing the camber angle is a drive wheel; comprising a plurality of pairs of twin wheels capable of changing the camber angle wherein said pairs of twin wheels are drive wheels and each pair of drive twin wheels is associated with a respective motor and a respective differential device, since it would have increased the traction, load distribution and power distribution and since it has been held that mere duplication of the essential working parts of a device or discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 6, Mossay discloses the invention wherein only some wheels are drive wheels (figs of Mossay) and wherein the drive wheels are wheels that transfer a greatest force onto the support surface when the crane carries the load (inasmuch as is the case in the instant application). It is noted that the limitation “the drive wheels are wheels that transfer a greatest force onto the support surface when the crane carries the load” is purely functional and situational. Therefore, this limitation has not been given substantial patentable weight because it is narrative in form.
Regarding claim 7, Mossay discloses the invention wherein at least one wheel which is capable of changing the camber angle and is a drive wheel is self-braking (at least discussion of claim 1 above, .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossay (GB 202 034) in view of Bowden (US Pub. No. 2015/0239318).
Regarding claim 2, Mossay discloses the invention except for comprising a return, which tends to move said at least one wheel to a position in which the camber angle is equal to zero. However, at least Bowden discloses a return, which tends to move said at least one wheel to a position in which the camber angle is equal to zero (at least figs 2-6 and para 39-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the return technique of Bowden with the dual wheels of Mossay, since it would have provided a safe home position as is common for suspended wheels biasing toward an ideal configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose adjustable camber wheels and twin wheels having differential constraints as claimed and, therefore, may be of interest to Applicant. Regarding claim 1, at least Bowman ‘188, Ash ‘315, Moore ‘861 and Oriet ‘843 disclose dual, twin or tandem wheels with differential constraint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618